Name: Commission Regulation (EEC) No 3931/89 of 22 December 1989 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375/82 Official Journal of the European Communities 23 . 12 . 89 COMMISSION REGULATION (EEC) No 3931/89 of 22 December 1989 fixing the sluice-gate prices and levies for poultrymeat market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on products from Portugal and amending Regulation (EEC) No 177/86 f5) suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other ; whereas that situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (J ), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4); Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 2865/89 0, last fixed for the period 1 October to 31 December 1989, they must be fixed anew for the period 1 January to 31 March 1990 ; whereas such prices and levies should in principle be calculated by reference to feed grain prices for the period 1 July to 30 November 1989 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 January to 31 March 1990 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 160231 , 160239 1 9 , 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended. Article 2 This Regulation shall enter into force on 1 January 1 990 . (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5 . 1989, p. 29. (3) OJ No L 282, 1 . 11 . 1975, p. 84. 0 OJ No L 376, 31 . 12. 1987, p. 7. Ã  OJ No L 276, 26. 9 . 1989, p. 5. ( «) OJ No L 60, 1 . 3 . 1986, p. 11 . 23 . 12. 89 Official Journal of the European Communities No L 375/83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 375/84 Official Journal of the European Communities 23. 12 . 89 ANNEX to the Commission Regulation of 22 December 1989 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rateof duty l ECU/100 units ECU/100 units % 0105 11 00 23,22 5,76  0105 19 10 101,65 19,16  0105 19 90 23,22 5,76  ECU/100 kg ECU/100 kg 01 05 91 00 80,10 23,88  0105 99 10 92,83 35,71  0105 99 20 118,43 35,97  0105 99 30 106,48 27,19  0105 99 50 124,13 37,55  0207 10 11 100,64 30,01  0207 10 15 114,43 34,11  0207 10 19 124,68 37,17  0207 10 31 152,11 38,84  0207 10 39 166,73 42,57  0207 10 51 109,21 42,01  0207 10 55 132,61 51,01  0207 10 59 147,35 56,67 (')  0207 10 71 169,19 51,39  0207 10 79 160,80 54,50 (')  0207 10 90 177,33 53,64  0207 21 10 114,43 34,11  0207 21 90 124,68 37,17  0207 22 10 152,11 38,84 0207 22 90 166,73 42,57  0207 23 11 132,61 51,01  0207 23 19 147,35 56,67 (')  0207 23 51 169,19 51,39  0207 23 59 160,80 54,50 (! )  0207 23 90 177,33 53,64  0207 31 00 1 691,90 513,90 3 0207 39 1 1 297,07 97,13  0207 39 13 137,15 40,89  0207 39 15 95,85 30,17  0207 39 17 66,36 20,89  0207 39 21 188,81 56,28  0207 39 23 177,37 52,87  0207 39 25 294,92 92,84  0207 39 27 66,36 20,89  0207 39 31 319,43 81,56  23 . 12. 89 Official Journal of the European Communities No L 375/85 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/ 100 kg % 0207 39 33 183,40 46,83 0207 39 35 95,85 30,17  0207 39 37 66,36 20,89  0207 39 41 243,38 62,14  0207 39 43 114,08 29,13  0207 39 45 205,35 52,43  0207 39 47 294,92 92,84  0207 39 51 66,36 20,89  0207 39 53 337,68 114,45 (')  0207 39 55 297,07 97,13  0207 39 57 162,09 62,34  0207 39 61 176,88 59,95 (')  0207 39 63 195,06 59,00  0207 39 65 95,85 30,17 0  0207 39 67 66,36 20,89 (')  0207 39 71 241,20 81,75 (')  0207 39 73 188,81 56,28  0207 39 75 233,16 79,03 (l)  0207 39 77 177,37 52,87  0207 39 81 205,39 73,86 (')  0207 39 83 294,92 92,84  0207 39 85 66,36 20,89  0207 39 90 169,58 53,38 10 0207 41 10 297,07 97,13  0207 41 11 137,15 40,89  0207 41 21 95,85 30,17  0207 41 31 66,36 20,89  0207 41 41 188,81 56,28  0207 41 51 177,37 52,87  0207 41 71 294,92 92,84  0207 41 90 66,36 20,89  0207 4210 319,43 81,56  0207 42 1 1 183,40 46,83  0207 42 21 95,85 30,17  0207 42 31 66,36 20,89  0207 42 41 243,38 62,14  0207 42 51 114,08 29,13  0207 42 59 205,35 52,43  0207 42 71 294,92 92,84  0207 42 90 66,36 20,89  0207 43 11 337,68 114,45 (')  ¢ 0207 43 15 297,07 97,13  - 0207 43 21 162,09 62,34  0207 43 23 176,88 59,95 0  No L 375/86 Official Journal of the European Communities 23 . 12. 89 CN code Sluice-gate price ¢ Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 43 25 195,06 59,00  0207 43 31 95,85 30,17 (')  0207 43 41 66,36 20,89 (')  0207 43 51 241,20 81,75 0  0207 43 53 188,81 56,28  0207 43 61 233,16 79,03 (&gt;)  0207 43 63 177,37 52,87  0207 43 71 205,39 - 73,86 (')  0207 43 81 294,92 92,84  0207 43 90 66,36 20,89  0207 50 10 1 691,90 513,90 3 0207 50 90 169,58 53,38 10 0209 00 90 147,46 46,42  0210 90 71 1 691,90 513,90 3 0210 90 79 169,58 53,38 10 1501 00 90 176,95 55,70 18 1602 31 11 304,22 77,68 17 1602 31 19 324,41 102,12 17 1602 31 30 176,95 55,70 17 1602 31 90 103,22 32,49 17 1602 39 11 292,58 96,64  1602 39 19 324,41 102,12 17 1602 39 30 176,95 55,70 17 1602 39 90 103,22 32,49 17 (') For such products originating in developing countries and which figure in the Annex to Council Regulation (EEC) No 3899/89 (OJ No L 383 ,. 30. 12. 1989) the levy is reduced by 50 % , subject to the appropriate amount as also listed in the said Annex.